Citation Nr: 1528090	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance at the 70 percent rate under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1988, from April 2003 to April 2004 and from March 2009 to June 2009, with additional periods of active duty in the Army Reserves.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veterans Benefits Management System (VBMS) paperless claims processing system contains additional documents pertinent to the present appeal


FINDING OF FACT

The Veteran completed approximately 19 months of aggregate, honorable, and creditable active duty service after September 10, 2001.


CONCLUSION OF LAW

The criteria for a benefits payment rate of 70 percent of maximum for educational assistance under the Post-9/11 GI Bill have been met. 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the VA has a statutory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, there are instances in which those duties have been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the expanded duties are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code).  In the present case, specific notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031 (2014).  38 C.F.R. § 21.9510 (2014) (applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33). 

In addition, such notice is not required as the Veteran's claim is being granted in full.  See September 2013 Notice of Disagreement (disagreeing with the determination that the Veteran's creditable active duty service entitled him to educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 60 percent and specifically requesting payment at the 70 percent rate).  Therefore, any error in notifying or assisting the Veteran in the development of that claim need not be further considered, as the decision poses no risk of prejudice to the Veteran.  See, e.g., 38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Analysis

Initially, the Board notes that there is no dispute the Veteran satisfied the eligibility requirements for Chapter 33 (post 9-11 GI Bill) education benefits as he has already been deemed eligible for such.  See September 2013 Certificate of Eligibility.  Rather, the Veteran asserts that the RO erred in failing to consider a number of periods of his active duty service as a member of the Army Reserves as creditable service for purposes of determining the amount of educational assistance benefits payable under the post-9/11 GI Bill, 38 U.S.C.A. Chapter 33.  

Specifically, the RO granted the Veteran 60 percent of the maximum amount payable under the Post-9/11 GI Bill program based on information showing that he had a total aggregate of 485 days of service, as calculated from a period of creditable active duty service from April 7, 2003 to April 5, 2004, and from March 3, 2009 to June 30, 2009.  See September 2013 Certificate of Eligibility; April 2014 Department of Defense (DoD) Information Request Reply.  He contends that his active duty service in the Army Reserves qualifies him for 70 percent of the maximum amount payable.  See September 2013 Notice of Disagreement.  He argues that his military personnel records and orders show he was mobilized for to Active Duty for Operational Support (ADOS) for the following periods:  May 30, 2008 to June 2, 2008 (3 days of active duty service); June 4, 2008 to June 8, 2008 (5 days);June 26, 2008 to June 28, 2008 (3 days); July 12, 2008 to July 13, 2008 (2 days); July 17, 2008 to July 20, 2008 (4 days); July 21, 2008 to July 26, 2008 (6 days); August 14, 2008 to August 15, 2008 (2 days); August 18, 2008 to August 19, 2008 (2 days); February 1, 2010 to February 24, 2010 (21 days); and April 20, 2010 to May 29, 2010 (40 days).  He contends that, in counting this period of service, in addition to the 485 creditable days from April 7, 2003 to April 5, 2004 and from March 3, 2009 to June 30, 2009, he should have a total of 573 days of creditable active duty service, so approximately 19 months, which would qualify him for 70 percent of the maximum benefits payable under the Post-9/11 GI Bill program.  He maintains that during the disputed periods, he was an "Observer Controller Trainer (OCT)," in which capacity "it was [his] duty to train and validate units prior to their deployment to a war zone."  See March 2014 Substantive Appeal (VA Form 9).  

In support of his claim, the Veteran has submitted copies of his Defense Finance and Accounting Service (DFAS) Military Leave and Earnings Statements dated in June 2008, July 2008, and August 2008; Department of the Army Orders dated in dated in June 2008, July 2008, and August 2008; and DoD Active Duty Reports (DD Form 220) dated in February 2010 and May 2010.  With the exception of the DoD Active Duty Reports (referring to the periods from February 1, 2010 to February 24, 2010 and April 20, 2010 to May 29, 2010), these show that the Veteran was ordered to active duty for operational support - reserve component (ADOS-RC).  The leave and earnings statements reflect that the Veteran was paid at the rate for "Active Duty (AD) for Training."  

As relevant to the instant claim, the post-9/11 GI Bill provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, and 12304.  See 38 C.F.R. § 21.9505.  

The aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable, in accordance with a table, which provides as follows:  

*  40 percent (of the maximum amount payable) with at least 90 days, but less than 6 months, of creditable active duty service;

*  50 percent with at least 6 months, but less than 12 months, of creditable active duty service;

*  60 percent with at least 12 months, but less than 18 months, of creditable active duty service;

*  70 percent with at least 18 months, but less than 24 months, of creditable active duty service;

*  80 percent with at least 24 months, but less than 30 months, of creditable active duty service;

*  90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and

*  100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  

38 U.S.C.A. § 3311, 3313; 38 C.F.R. § 21.9640.

Accordingly, the determinative issue in this case is whether the periods of mobilization/call up at issue, the orders for which were issued under an unspecified provision or provisions of Title 10 of the United States Code, constitute creditable active duty service.  

Of particular relevance in this case is VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 4, Section C.6.l (M21-1MR), which states that duties performed under ADOS-RC/ADSW may be for operational, support, or training purposes.  See also Department of the Army Office of the Assistant Secretary, Manpower and Reserve Affairs Memorandum for Deputy Chief of Staff G-1, G-3, (February 21, 2008) (regarding the "Policy for Management of Reserve Component Soldiers on Active Duty for Operational Support" and reflecting that "[t]he term ADOS Reserve Component (ADOS-RC) replaces RC-funded, voluntary active duty formerly known as Active Duty for Special Work (ADSW)").  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADOS-RC/ADSW are considered active duty.  See M21-1MR, Part III, Subpart v, Chapter 4, Section C.6.l.

In this regard, the Board observes that, in a 1979 determination pertaining to entitlement to education benefits under Chapter 34, VA's General Counsel (GC) noted that eligibility for such benefits was limited to those with full time duty in the Armed Forces other than active duty for training (ACDUTRA).  VAOPGCPREC 25-90 (July 17, 1990).  Specifically, the GC held that an individual serving as an instructor during a training period, rather than a trainee, was not performing ACDUTRA under the Department of Defense definition of the term.  See 38 U.S.C.A. § 101(24).  Accordingly, that particular Veteran's service as an instructor was deemed to be "active duty" for educational benefits purposes.  See VAOPGCPREC 25-90.

In the instant case, as previously discussed, the Veteran contends that, during the periods at issue, he served as an "Observer Controller Trainer (OCT)" and thus acted as a trainer, rather than a trainee.  This contention is supported by his service personnel records (SPRs), which reflect his certification as an "Observer Controller / Trainer."  See, e.g., December 2008 Certificate of Training.  Moreover, his SPRs reflect his previous position in the U.S. Army Reserve as Chief of Staff of the 104th Division (Institutional Training) in Vancouver, Washington.  See September 2007 Meritorious Service Medal Certificate; September 2007 Resume of Service Career.  In that capacity, his responsibilities included overseeing the "personnel, logistics and training of assigned units."  See January 2009 Officer Evaluation Report (DA From 67-9).  

Thus, based on the foregoing, and in the absence of any evidence to the contrary, the Board finds the Veteran's statements concerning the nature of his active reserve service for the periods from May 30, 2008 to June 2, 2008, from June 4, 2008 to June 8, 2008, from June 26, 2008 to June 28, 2008, from July 12, 2008 to July 13, 2008, from July 17, 2008 to July 20, 2008, from July 21, 2008 to July 26, 2008, from August 14, 2008 to August 15, 2008, from August 18, 2008 to August 19, 2008, from February 1, 2010 to February 24, 2010, and from April 20, 2010 to May 29, 2010, to be credible.  Because service as an instructor has been deemed "active duty" for educational benefits purposes, the Board also finds these credible contentions to be determinative.  See VAOPGCPREC 25-90.  See also M21-1MR, Part III, Subpart v, Chapter 4, Section C.6.l.

Accordingly, when including the additional 88 days of creditable active duty service, the record reflects that the Veteran completed more than 19 months of aggregate, honorable, and creditable active duty service after September 10, 2001.  See 38 U.S.C.A. § 3301(1)(B) (West 2014); 38 C.F.R. § 21.9505.  He is therefore entitled to payment of Post-9/11 GI Bill benefits at the 70 percent rate for at least 18 months, but less than 24 months, of creditable active duty service.   


ORDER

Entitlement to a benefits payment rate of 70 percent for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


